EXAMINER'S AMENDMENT
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Denker (U.S. Patent # 7,037,461) taught a method for operating a liner-motor driven simultaneous stretching apparatus comprised of transport parts and clips configured to move along rails and perform a first normal operation wherein a simultaneous stretching zone the spacing between at least two successive transport units increased. However, Denker does not fairly teach or suggest having conducted an addition second operation before the first normal operation wherein at least two successive transport units were driven in the simultaneous stretching zone at the same speed and acceleration with a constant relative spacing from one another. Furthermore, Denker does not fairly teach or suggest that during an additional second operation that the spacing formed between at least two successive transport units was less than 10% of the spacing produced during the first normal operation.
Hommes (U.S. Patent # 5,072,493) taught a method for operating a liner-motor driven stretching apparatus during a first normal operation wherein the distance between two adjacent clips/transport units was a cause effect variable affecting the strain rate of the film during drawing/stretching. However, Hommes does not fairly teach or suggest having conducted an addition second operation before the first normal operation wherein at least two successive transport units were driven in the simultaneous stretching zone at the same speed and acceleration with a constant relative spacing from one another. Furthermore, Hommes does not fairly teach or suggest that during an additional second operation that the spacing formed between at least two successive transport units was less than 10% of the spacing produced during the first normal operation


Conclusion
	Claims 1, 2, 4 through 7, 15 through 17 and 20 have been allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341.  The examiner can normally be reached on Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712